Name: 2003/826/EC: Commission Decision of 18 November 2003 amending Decision 97/222/EC as regards imports of meat products from Australia and Slovenia (Text with EEA relevance) (notified under document number C(2003) 4205)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  foodstuff;  international trade;  trade;  agricultural policy;  Asia and Oceania
 Date Published: 2003-11-27

 Avis juridique important|32003D08262003/826/EC: Commission Decision of 18 November 2003 amending Decision 97/222/EC as regards imports of meat products from Australia and Slovenia (Text with EEA relevance) (notified under document number C(2003) 4205) Official Journal L 311 , 27/11/2003 P. 0029 - 0035Commission Decisionof 18 November 2003amending Decision 97/222/EC as regards imports of meat products from Australia and Slovenia(notified under document number C(2003) 4205)(Text with EEA relevance)(2003/826/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 807/2003(2), and in particular Article 21a(2) thereof,Whereas:(1) Commission Decision 97/222/EC(3), as last amended by Decision 2003/733/EC(4), established a list of third countries or parts of third countries from which the importation of meat products is authorised.(2) The epidemiological situation concerning classical swine fever in Slovenia has recently been assessed and found to be satisfactory. Member States should therefore authorise the importation of fresh pig meat from Slovenia into the Community.(3) The list of third countries or parts of third countries from which the Member States authorise the importation of meat products, as laid down in Decision 97/222/EC, should be updated with regard to Slovenia in order to be consistent with Community rules for the importation of fresh meat as relevant for the different treatment categories of meat products.(4) As regards Australia, only fresh poultrymeat and live poultry, in particular ratite meat and ratites, may be imported subject to certain specific testing requirements due to the use of Newcastle disease vaccines that do not comply with Community legislation, and the importation of wild and farmed game meat products should be restricted to treated products until the situation can be further assessed as regards those categories of birds.(5) Decision 97/222/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/222/EC is amended in accordance with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 122, 16.5.2003, p. 36.(3) OJ L 89, 4.4.1997, p. 39.(4) OJ L 264, 15.10.2003, p. 32.ANNEXParts I and II of the Annex to Decision 97/222/EC are replaced by the following:"PART IDescription of regionalised territories as laid down for the countries listed in Parts II - III>TABLE>PART IIThird countries or parts thereof from where meat products are authorised for importation into the European Community>TABLE>- No certificate laid down and meat products are not authorised."